1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4

5
      ERNEST JORD GUARDADO,
6
                            Plaintiff,
7                                                           2:18-cv-00198-GMN-VCF
      vs.                                                   ORDER
8     STATE OF NEVADA, et al.,
9                           Defendants.

10

11          Before the Court is Plaintiff’s Motion For Appointment of Counsel (ECF Nos. 80 & 81).
12          A litigant in a civil rights action does not have a Sixth Amendment right to appointed counsel.
13   Storseth v. Spellman, 654 F.2d 1349, 13253 (9th Cir. 1981).
14          The court may appoint counsel under 28 U.S.C. § 1915 only under exceptional circumstances.
15   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). “A finding of exceptional circumstances requires
16   an evaluation of both the likelihood of success on the merits and the ability of the petitioner to articulate
17   his claims pro se in light of the complexity of the legal issues involved. Neither of these factors is
18   dispositive and both must be viewed together before reaching a decision.” Id. (citations and internal
19   quotation marks omitted). The court has reviewed the complaint and filings in this case. Here, the Court
20   does not find exceptional circumstances that warrant the appointment of counsel.
21          Accordingly, IT IS HEREBY ORDERED that the Plaintiff’s Motion For Appointment of Counsel
22   (ECF Nos. 80 & 81) is DENIED.
23          DATED this 19th day of August, 2019.
                                                                   _________________________
24
                                                                   CAM FERENBACH
25
                                                                   UNITED STATES MAGISTRATE JUDGE
